Title: To John Adams from Jeremiah Greenleaf, 24 June 1819
From: Greenleaf, Jeremiah
To: Adams, John


				
					Most Excellent Sir,—
					Guilford, Vt, June 24, 1819—
				
				Whatever has a tendency to facilitate Science, or to diffuse usefull knowledge, is generally considered by the learned and wise worthy to merit their approbation.With this impression I have presumed to transmit you a new System of English Grammar—of which I am the Author, designed for the use of Schools in the United States, to facilitate the progress of youth, and to abridge their intellectual labors, in the  acquisition of this department of Education. And as the applauses of our fellow Citizens bear ample attestations to your Excellency’s preeminent attainments in Science, I have permitted myself to indulge a humble hope, that I might receive from your benificent  civility, such an Act of friendship, as a recommendation patronizing my work to the Instruction of youth.In a government like the United States it is well known that learning is the mainspring of liberty; it is also as well known that your Excellency is one of its principal votaries, and have been as eminently  instrumental in the establishment and advancement of learning as of liberty.It is generally considered the greatest good that any one can render to his country, or community, to contribute to the diffusion of useful learning, by facilitating its acquisition. I have therefore attempted to advance to  this desideratum as far as the nature of the Subject would admit; and so far as you may think the work answers the end designed by the Author, please, if compatible with your avocations, to patronize it accordingly; and be assured, Sir, your humble Servant will forever  proffer his grateful tribute of respect and grattitude, accompanied with his fervent wishes for your happiness, for such an act of condescension and friendship.The faculty of the several Colledges in this Section of the Country, to whom I have submitted the work have been pleased to express their approbation of it in the most flattering terms; and all literary Gentlemen who have examined, “Grammar Simplified” have not hesitated to pronounce it far superiour to any other work of the kind ever written.Since its publication I have taught a number of Students from this method, and find that twelve days instruction, is sufficient, to give a Scholar fourteen years of age, and of common docility, a competent knowledge of this branch of Education.This being the first Edition, and no one present, to examine the proof sheets, some typographical mistakes may be found, but I trust not many fundamental Errors.With Sentiments of the most profound / Consideration, / I am— / Great and Good Sir, / Your Excellencys, / Most Obt. Servant
				
					Jeremiah Greenleaf.
				
				
			